    Case 3:19-cv-02281-K Document 8 Filed 10/09/19                  Page 1 of 3 PageID 46



                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


 FEDERAL TRADE COMMISSION,                                 Case No. 3:19-CV-02281

         Plaintiff,                                        NOTICE OF APPEARANCE OF
                                                           COUNSEL FOR THE PLAINTIFF
         v.                                                FEDERAL TRADE COMMISSION

 MATCH GROUP, INC., a corporation,

          Defendant.



       Notice is hereby given that M. Hasan Aijaz and Matthew Wilshire hereby enter their

appearance as additional attorneys of record for Plaintiff, Federal Trade Commission, in all

further proceedings in this cause of action and request that all future notices from the Court,

copies, and pleadings sent to the parties in interest be sent to them at the following address:

                M. Hasan Aijaz
                Virginia Bar No. 80073
                (214) 979-9386 (telephone)
                maijaz@ftc.gov
                Matthew Wilshire
                District of Columbia Bar No. 483702
                (214) 979-9362 (telephone)
                mwilshire@ftc.gov

                1999 Bryan Street, Suite 2150
                Dallas, Texas 75201
                (214) 953-3079 (fax)




                                                  1
    Case 3:19-cv-02281-K Document 8 Filed 10/09/19     Page 2 of 3 PageID 47



Dated:   October 9, 2019           Respectfully submitted,

                                   /s/ M. Hasan Aijaz
                                   M. HASAN AIJAZ
                                   MATTHEW WILSHIRE
                                   Federal Trade Commission
                                   1999 Bryan St. Ste. 2150
                                   Dallas, Texas 75201
                                   T: (214) 979-9386 (Aijaz)
                                   T: (214) 979-9362 (Wilshire)
                                   Email: maijaz@ftc.gov; mwilshire@ftc.gov
                                   Attorneys for Plaintiff
                                   FEDERAL TRADE COMMISSION




                                      2
    Case 3:19-cv-02281-K Document 8 Filed 10/09/19                 Page 3 of 3 PageID 48



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 9th day of October, 2019, I electronically submitted the

foregoing document with the clerk of the court for the U.S. District Court, Northern District of

Texas, using the electronic case files system of the court. The electronic case files system sends a

“Notice of Electronic Filing” to all counsel who have consented in writing to accept this Notice

as service of this document by electronic means.

                                              /s/ M. Hasan Aijaz
                                              M. Hasan Aijaz




                                                 3
